Title: The American Peace Commissioners to Robert R. Livingston, 27 July 1783
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Livingston, Robert R.


          
            Sir,
            Passy, July 27. 1783.
          
          The Definitive Treaties between the late beligerent Powers are none of them yet
            compleated. Ours has gone on slowly, owing partly to the Necessity Mr. Hartley
            (Successor of Mr Oswald) thinks himself under of sending every Proposition, either his
            own or ours, to his Court for their Approbation; and their Delay in answering, thro’
            Negligence perhaps since they have heard our Ports are open, or thro’ Indecision
            occasioned by Ignorance of the Subject, or thro’ want of Union among the Ministers. We
            send you herewith Copies of several Papers that have pass’d between us. He has for sometime assured us that he is in Hourly Expectation of Answers but they do not
            arrive. The British Proclamation respecting the Commerce appears to vex him a good deal.
            We enclose a Copy. And we are of Opinion
            that finally we shall find it best to drop all Commercial Articles in our Definitive
            Treaty; and leave every thing of that kind to a future special Treaty to be made either
            in America or in Europe as Congress shall think fit to Order. Perhaps it may be best to
            give Powers for that Purpose to the Minister that probably will be sent to London. The
            Opinion here is, that it will be becoming in us to take the first Step towards the
            mutual Exchange of Ministers; and we have been assured by the English Minister who
            treats with us here, that ours will be well received.
          The Dutch Preliminaries are not yet agreed on, and it seems to be settled, that we are
            to sign all together, in the Presence of the Ministers of the two Imperial Courts who
            are to be complimented with the Opportunity of signing as Mediators, tho’ they have not
            yet, and perhaps will not be consulted in the Negociations. Mr. Adams is gone to
            Holland, for three Weeks, but will return sooner if wanted. The Propositions you mention
            as made to us from that State, we
            suppose he has given you an Account of. Nothing was or is likely to be done upon them
            here, and therefore it was less necessary to say any thing concerning them. A Minister
            from thence has been gone sometime to Congress, and if he has those Propositions in Charge, they
            will best be consider’d there.
          With great Esteem, we have the Honour to be, Sir, Your most obedient & most humble
            Serts.
          
            B FranklinJohn
                JayHenry Laurens.
            R. R. Livingston Esqr.
          
        